
	

114 HR 5336 IH: Taxpayer-Funded Travel Transparency Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5336
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To require Members of the House of Representatives to post information on their official public
			 websites on the costs of trips taken by Members for which expenses were
			 paid by the Department of Defense, the Department of State, or other
			 offices of the House of Representatives, to direct the Committee on House
			 Administration of the House of Representatives to maintain an online
			 clearinghouse on its official public website of all such information for
			 all Members, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Taxpayer-Funded Travel Transparency Act of 2016. 2.Requiring Members of House to post information on costs of certain taxpayer-funded travel (a)Requirement for Members (1)In generalEach Member of the House of Representatives shall post on the Member’s official public website, and shall provide to the Committee on House Administration of the House of Representatives—
 (A)a description of each trip taken by the Member for which transportation, lodging, or related expenses were paid by the Department of Defense, the Department of State, or an office of the House of Representatives; and
 (B)the amounts paid by the Department of Defense, the Department of State, or office of the House for such expenses.
 (2)Exception for Members’ Representational AllowanceParagraph (1) does not apply with respect to a trip taken by a Member for which expenses were paid by the Members’ Representational Allowance of such Member.
 (b)Clearinghouse of information on Committee websiteThe Committee on House Administration of the House of Representatives shall maintain on its official public website a clearinghouse of all of the information provided to the Committee under subsection (a) by all Members of the House.
 (c)RegulationsThe Committee on House Administration shall promulgate such regulations as it considers appropriate to carry out this section.
			3.Determination and disclosure of expenses incurred by Department of Defense and Department of State
			 in paying Member travel expenses
 (a)Requirements for Secretary of DefenseIn the case of a trip taken by a Member of the House of Representatives for which the Department of Defense pays transportation, lodging, or related expenses, the Secretary of Defense shall—
 (1)determine the cost of the transportation, lodging, and related expenses paid with respect to the Member; and
 (2)subject to subsection (c), provide the Member with a written statement of the expenses not later than 10 days after completion of the trip involved.
 (b)Requirements for Secretary of StateIn the case of a trip taken by a Member of the House of Representatives for which the Department of State pays transportation, lodging, or related expenses, the Secretary of State shall—
 (1)determine the cost of the transportation, lodging, and related expenses paid with respect to the Member; and
 (2)subject to subsection (c), provide the Member with a written statement of the expenses not later than 10 days after completion of the trip involved.
 (c)Exception for disclosures affecting national securityThe Secretary of Defense may waive the application of paragraph (2) of subsection (a), and the Secretary of State may waive the application of paragraph (2) of subsection (b), with respect to a statement of expenses relating to a trip taken by a Member of the House of Representatives if the Secretary determines that providing the statement of expenses may affect national security.
 4.DefinitionIn this Act, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 5.Effective DateThis Act shall apply with respect to trips taken on or after the date of the enactment of this Act, except that this Act does not apply with respect to any trip which began prior to such date.
		
